           Case 1:19-cr-00339-RA Document 32 Filed 06/25/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/25/2020


   UNITED STATES OF AMERICA, v.
                                                                    No. 19-CR-339 (RA)
 AJIT SINGH and GULSAHIL SINGH,
                                                                           ORDER

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A status conference is scheduled for June 29, 2020 at 11:00 a.m.

and will be held telephonically. The parties shall use the below dial in

information:

Call-in Number: (888) 363-4749

Access Code: 1015508

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
